DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 1 of 11



             UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
             ---------------------------------------------------------------X
             EUGENE DUNCAN and on behalf of all other
             persons similarly situated,
                                                                                Case No. 19-cv-05083 (VSB)
                                                         Plaintiff,

                                -against-

             JUST SALAD LLC,

                                                          Defendant.
             ---------------------------------------------------------------X

                                                         CONSENT DECREE

                                1.     This Consent Decree is entered into as of the Effective Date, as defined

             below in Paragraph 10, by and between the following parties: Plaintiff Eugene Duncan

             (“Plaintiff”) and Defendant Just Salad LLC (“Defendant”). Plaintiff and Defendant are

             collectively referred to as the “Parties” for the purposes and on the terms specified herein.

                                                               RECITALS

                                2.     Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

             U.S.C. §§ 12181-12189 (the “ADA”), and its implementing regulation, 28 C.F.R. pt. 36, prohibit

             discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

             facilities, privileges, advantages, and accommodations by any private entity that owns, leases (or

             leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R. §

             36.201(a).

                                3.     On or about May 30, 2019, Plaintiff filed this action in the United States

             District Court for the Southern District of New York captioned Eugene Duncan v. Just Salad LLC,

             (the “Action”). Plaintiff alleges that Defendant’s website and mobile applications (together, the

             “Website”) are not fully accessible to individuals with disabilities in violation of Title III of the

             4828-6431-4286.1                                         1
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 2 of 11



             Americans with Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law

             (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”).

                                4.    Defendant expressly denies that the Website violates any federal, state or

             local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and it denies any other

             wrongdoing or liability whatsoever. By entry into this Consent Decree, Defendant does not admit

             any wrongdoing.

                                5.    This Consent Decree resolves, settles, and compromises all issues between

             the Parties in the Action.

                                6.     This Consent Decree is entered into by Plaintiff, individually, but is

             intended to inure to the benefit of vision impaired individuals who are members of the class

             alleged in the Complaint.

                                                             JURISDICTION

                                7.    Plaintiff alleges that Defendant is a private entity that owns and/or operates

             the Website which is available through the internet to personal computers, laptops, mobile

             devices, tablets, and other similar technology. Plaintiff contends that the Website is a service,

             privilege, or advantage of a place of public accommodation subject to Title III of the ADA. 42

             U.S.C. §12181(7); 12182(a). Defendant denies that the Website is a public accommodation or

             that it is a place of public accommodation or otherwise subject to Title III of the ADA,

             NYSHRL, and/or NYCHRL.

                                8.    This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42

             U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree venue

             is appropriate.




             4828-6431-4286.1                                     2
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 3 of 11



                                                     AGREED RESOLUTION

                                9.    Plaintiff and Defendant agree that it is in the Parties’ best interest to

             resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

             Parties agree to the entry of this Consent Decree without trial or further adjudication of any

             issues of fact or law raised in Plaintiff's Complaint. In resolution of this Action, the Parties

             hereby AGREE to the following:

                                                             DEFINITIONS

                                10.   Effective Date means the date on which this Consent Decree is entered on

             the Court’s Docket Sheet following approval by the Court.

                                11.   Reasonable Efforts means, with respect to a given goal or obligation, the

             efforts that a reasonable person or entity in Defendant's position would use to achieve that goal

             or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable

             Efforts as provided for under this Consent Decree shall be subject to the dispute resolution

             procedures set forth in paragraphs 15 through 18 of this Consent Decree. Reasonable Efforts

             shall be interpreted so as to not require Defendant to undertake efforts the cost, difficulty or

             impact on the Website of which could constitute an undue burden, as defined in Title III of the

             ADA but as applied solely to the Website - as though the Website were a standalone business

             entity, or which efforts could result in a fundamental alteration in the manner in which

             Defendant operates the Website - or the primary functions related thereto, or which could result

             in a loss of revenue or traffic on its Website-related operations.

                                                                TERM

                                12.   The term of this Consent Decree shall commence as of the Effective Date

             and remain in effect for the earlier of: (1) 36 months from the Effective Date; or (b) the date, if



             4828-6431-4286.1                                     3
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 4 of 11



             any, that the United States Department of Justice adopts regulations for websites under Title III

             of the ADA.

                                      GENERAL NONDISCRIMINATION REQUIREMENTS

                                13.     Pursuant to the terms of this Consent Decree, Defendant:

                                        a. Shall not deny persons with a disability (as defined under the ADA),

                      including the Plaintiff, the opportunity to participate in and benefit from the goods,

                      services, privileges, advantages, and accommodations through the Website as set forth

                      herein. 42 U.S.C. §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                                        b. shall use Reasonable Efforts to provide persons with a disability (as

                      defined under the ADA), including Plaintiff, an equal opportunity to participate in or

                      benefit from the goods, services, privileges, advantages, and accommodations provided

                      through the Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §

                      36.202(b); and

                                        c. shall use Reasonable Efforts to ensure that persons with a disability

                      (as defined under the ADA), including Plaintiff, are not excluded, denied services,

                      segregated, or otherwise treated differently because of the absence of auxiliary aids and

                      services, through the Website as set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28

                      C.F.R. § 36.303.

                                        COMPLIANCE WITH TITLE III OF THE ADA

                                14.     Web Accessibility Conformance Timeline: Defendant shall ensure full and

             equal enjoyment of the goods, services, privileges, advantages, and accommodations provided

             by and through the Website (including all pages therein), including websites (including all pages

             therein and linked to therefrom) that can be navigated to from the Website or which when



             4828-6431-4286.1                                   4
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 5 of 11



             entered reroute to the Website (collectively the “Websites”), according to the following timeline

             and requirements provided that the following dates will be extended in the instance that the

             Department of Justice issues regulations for websites under Title III of the ADA while this

             Consent Decree is in effect and which contain compliance dates and/or deadlines further in the

             future than the dates set forth herein:

                 a. Defendant has modified the Websites as needed to substantially conform to the Web

                      Content Accessibility Guidelines 2.0 and/or Web Content Accessibility Guidelines 2.1

                      Level A and AA Success Criteria to the extent determined to be applicable, or any other

                      WCAG guidelines deemed to be applicable, in such a manner so that the Websites will be

                      accessible to persons with vision disabilities.

                 b. The Parties acknowledge that Defendant’s obligations under this Consent Decree do not

                      include: (i) substantial conformance with WCAG standards for user-generated content and/or

                      other content or advertisements and/or websites that Defendant does not own, operate,

                      prepare or control but that are linked from the Websites (including, but not limited to, any

                      content/websites hosted by third parties and implemented on the Website); and (ii) the

                      provision of narrative description for videos. The Parties also agree that if the U.S.

                      Department of Justice or a Court with jurisdiction over this matter determines that the

                      WCAG standards or any successor standard that Defendant may have utilized are not

                      required by applicable law, Defendant may choose, in their discretion, to cease the

                      remediation efforts described above.

                 c. In achieving such conformance, Defendant may, among other things, rely upon, in whole or

                      in part, the User Agent Accessibility Guidelines (“UAAG”) 1.0; the Authoring Tool

                      Accessibility Guidelines (“ATAG”) 2.0; the Guidance on Applying WCAG 2.1 to Non-Web



             4828-6431-4286.1                                  5
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 6 of 11



                      Information and Communications Technologies (“WCAG2.1ICT”), published by the Web

                      Accessibility Initiative of the World Wide Web Consortium (“W3C”); as well as other

                      guidance published by the W3C’s Mobile Accessibility Task Force; the British Broadcasting

                      Corporation Mobile Accessibility Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any

                      combination thereof. If Defendant, in reasonably relying upon any of the foregoing, fails to

                      achieve substantial conformance with the applicable WCAG standard, Defendant will have

                      nonetheless met its obligations.

                 d. If Defendant is unable to maintain substantial conformance with the applicable WCAG

                      guidelines despite having used Reasonable Efforts to achieve substantial conformance, it

                      shall be deemed to have satisfied its obligations under this Consent Decree as set forth

                      herein regarding remediation of the Website.

                                       PROCEDURES IN THE EVENT OF DISPUTES

                                15.   The procedures set forth in Paragraphs 16 through 18 must be exhausted in

             the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant to

             this Consent Decree, or (ii) Defendant concludes that it cannot substantially comply with any

             criteria of the applicable WCAG standard as set forth hereinabove. Defendant shall not have

             breached this Consent Decree in connection with the foregoing until the following procedures

             have been exhausted.

                                16.   If any of the Parties claim this Consent Decree or any portion of it has been

             violated (“breach”), the party alleging the breach shall give written notice (including reasonable

             particulars) of such violation to the party alleged to be in breach. The alleged breaching party must

             respond to such written notice of breach no later than 30 calendar days thereafter (the “Cure

             Period”), unless the parties agree to extend the time for response. If the alleged breach is of a nature



             4828-6431-4286.1                                   6
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 7 of 11



             that it cannot be cured during the Cure Period, the parties shall mutually extend the Cure Period to

             reflect the reasonable time period in which the alleged breach can be cured. If the parties are unable

             to reach a mutually acceptable resolution during the Cure Period, or any extension thereof, the party

             alleging a breach of the Consent Decree may seek enforcement of compliance with this Consent

             Decree from the Court. The Court shall, in its discretion, award reasonable attorneys’ fees and costs

             to the prevailing party in any such enforcement action.

                                17.   Defendant shall not be in breach of this Consent Decree unless (a) an

             independent accessibility consultant determines that a particular item(s) cannot be accomplished

             by a person with a disability who has average screen reader competency using a prominent

             commercially available screen reader such as Jaws, Voiceover, or NVDA in combination with

             one of the following browsers (in versions of which that are currently supported by their

             publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) Defendant fails to remedy the

             issue using Reasonable Efforts within a reasonable period of time of not less than 90 days from

             receipt of the accessibility consultant’s opinion. If the accessibility consultant believes that a

             reasonable time using Reasonable Efforts to remedy the items found not to be usable is longer

             than 90 days, then the Parties may agree on a longer time period without leave of Court so long

             as the extension is documented in writing and executed by the Parties to this Consent Decree or

             their respective counsel. If the accessibility consultant finds that a particular item found not to be

             usable cannot be remedied using Reasonable Efforts, Defendant shall not be obligated to remedy

             that item.

                                18.   Any notice or communication required or permitted to be given to the

             Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

             States first class mail, addressed as follows:



             4828-6431-4286.1                                  7
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                       Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 8 of 11



                                For PLAINTIFF:                    Bradly G. Marks
                                                                  THE MARKS LAW FIRM, PC
                                                                  175 Varick Street, 3rd Floor
                                                                  New York, New York 10014
                                                                  Tel: 646.770.3775
                                                                  Email: brad@markslawpc.com

                                For DEFENDANT:                    Peter T. Shapiro, Esq.
                                                                  LEWIS BRISBOIS BISGAARD & SMITH
                                                                  LLP
                                                                  77 Water Street, Suite 2100
                                                                  New York, NY 10005
                                                                  Tel: 212-232-1322
                                                                  Email: Peter.Shapiro@lewisbrisbois.com


                                      ENFORCEMENT AND OTHER PROVISIONS

                                19.   The interpretation and enforcement of this Consent Decree shall be

             governed by the laws of the State of New York.

                                20.   If any provision of this Consent Decree is determined to be invalid,

             unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

             to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

             intent and shall not, in any event, affect any other provisions, all of which shall remain valid and

             enforceable to the fullest extent permitted by applicable law.


                         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

                                21.   The Parties to this Consent Decree expressly intend and agree that this

             Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by the

             ADA, including those who utilize a screen reader to access the Website, which disabled persons

             shall constitute third-party beneficiaries to this Consent Decree, but it does not bind members of

             the putative class identified in Plaintiff’s Complaint as no class has been certified.




             4828-6431-4286.1                                 8
Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 9 of 11
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                      Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 10 of 11



                                                                  DEFENDANT’S LAWYERS

             Dated: ___________________                           By: /s/ Peter T. Shapiro
                                                                  Peter T. Shapiro, Esq.
                                                                  LEWIS BRISBOIS BISGAARD &SMITH
                                                                  LLP
                                                                  77 Water Street, Suite 2100
                                                                  New York, NY 10005
                                                                  212-232-1322
                                                                  Peter.Shapiro@lewisbrisbois.com




             4828-6431-4286.1                                10
DocuSign Envelope ID: E0561F58-511C-4968-8D65-EE3B27227450
                      Case 1:19-cv-05083-VSB Document 22-1 Filed 12/20/19 Page 11 of 11



                    COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

                                THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and

             having reviewed this proposed Consent Decree,

             FINDS AS FOLLOWS:

                      1)        This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42 U.S.C.

             § 12188;

                      2)        The provisions of this Consent Decree shall be binding upon the Parties;

                      3)        Entry of this Consent Decree is in the public interest;

                      4)        This Consent Decree is for settlement purposes only and does not constitute an

             admission by Defendant of any of the allegations contained in the Complaint or any other

             pleading in this Action, nor does it constitute any finding of liability against Defendant;

                      5)        The Plaintiff is acting as a private attorney general in bringing the Action and

             enforcing the ADA;

                      6)        The Court’s jurisdiction over this matter shall continue for 36 months; and

                      7)        This Consent Decree shall be deemed as adjudicating, once and for all, the merits

             of each and every claim, matter, and issue that was alleged, or could have been alleged by

             Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in the

             Complaint.

                                NOW THEREFORE, the Court approves the Consent Decree and in doing so

             specifically adopts it and makes it an Order of the Court.

                                SO ORDERED:

                                                                     ___________________________
                                                                             U.S.D.J.
                                                                                               12/23/2019




             4828-6431-4286.1                                   11
